DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2019 and 08/07/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Cahill (US20200023949A1).
	Cahill discloses a braking system may include a controller, a first wheel and a second wheel. The first wheel may be laterally displaced from the second wheel by a first distance. A first wheel speed sensor may be coupled to the first wheel and a second wheel sensor may be coupled to the second wheel. The controller may be configured to determine at least one of a slip ratio, a coefficient of friction, or a braking pressure of the second wheel in response to failure of the first wheel speed sensor. The controller may be configured to calculate a consistency value of the at least one of the slip ratio, the coefficient of friction, or the braking pressure. The controller may be configured to adjust a braking pressure of the first wheel speed sensor based upon the consistency value and the first distance.

In regards to claim 7, Cahill either individually or in combination with other prior art fails to teach or render obvious a left landing gear outboard brake temperature sensor coupled to a left landing gear of an aircraft; a left landing gear inboard brake temperature sensor coupled to the left landing gear of the aircraft; a right landing gear outboard brake temperature sensor coupled to a right landing gear of the aircraft; a right landing gear inboard brake temperature sensor coupled to the right landing gear of the aircraft; and a brake control unit (BCU), wherein the BCU performs operations comprising: detecting, by the BCU, an outbound taxiing event in the aircraft; determining, by the BCU, a first inboard wear state of a left landing gear inboard brake and a first outboard wear state of a left landing gear outboard brake;  63838.13700 /109032US0122selecting, by the BCU. the left landing gear inboard brake or the left landing gear outboard brake as a selected left landing gear brake for exclusive use during the outbound taxiing event' determining, by the BCU. a second inboard wear slate of a right landing gear inboard brake and a second outboard wear state of a right landing gear outboard brake; and selecting, by the BCU. the right landing gear inboard brake or the right landing gear outboard brake as a selected right landing gear brake for exclusive use during the outbound taxiing event.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662